     Case 8:20-cv-01370-CJC-KES Document 65 Filed 08/16/21 Page 1 of 3 Page ID #:674




1

2

3

4

5

6

7                             UNITED STATES DISTRICT COURT
8                           CENTRAL DISTRICT OF CALIFORNIA
9                                     SOUTHERN DIVISION
10
                                   )
      S.C., individually and on behalf of all           Case No.: SACV 20-01370-CJC (KESx)
11                                 )
      others similarly situated,   )
12                                 )
                                   )                    ORDER TO SHOW CAUSE WHY
13              Plaintiffs,        )                    THIS CASE SHOULD NOT BE
                                   )                    DISMISSED FOR LACK OF SUBJECT
14         v.                      )                    MATTER JURISDICTION
                                   )
15                                 )
      BUDDI US LLC, BUDDI LTD.,    )
16    MONITORING PARTNERS LIMITED, )
      and DOES 1-10, inclusive,    )
17                                 )
                                   )
18
                Defendants.        )
                                   )
19                                 )
20
            In this putative class action, Plaintiff S.C. alleges that Defendants Buddi US LLC,
21
      Buddi Ltd., Monitoring Partners Limited, and unnamed Does violated the Stored
22
      Communications Act, the Electronic Communications Privacy Act, the Telephone
23
      Consumer Protection Act, and California’s Invasion of Privacy Act by contacting clients
24
      of cross-Defendant Libre by Nexus, Inc. and demanding they return GPS tracking
25
      bracelets so Defendants could re-lease the tracking bracelets for more money, thereby
26
      putting class members at risk of arrest and deportation since the tracking devices are
27
      worn as a condition of release from Immigration & Customs Enforcement custody. (Id.
28


                                                  -1-
     Case 8:20-cv-01370-CJC-KES Document 65 Filed 08/16/21 Page 2 of 3 Page ID #:675




1     ¶¶ 40–43.) (Dkt. 1-1 [Complaint, hereinafter “Compl.”].) Defendants removed the case,
2     asserting that the Court has CAFA jurisdiction. (Dkt. 1 [Notice of Removal, hereinafter
3     “NOR”].)
4
             “CAFA provides the federal district courts with ‘original jurisdiction’ to hear a
5
      ‘class action’ if the class has more than 100 members, the parties are minimally diverse,
6
      and the ‘matter in controversy exceeds the sum or value of $5,000,000.’” Standard Fire
7
      Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013). “Congress designed the terms of CAFA
8
      specifically to permit a defendant to remove certain class or mass actions into federal
9
      court . . . [and] intended CAFA to be interpreted expansively.” Ibarra v. Manheim Invs.,
10
      Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). “[N]o antiremoval presumption attends cases
11
      invoking CAFA, which Congress enacted to facilitate adjudication of certain class actions
12
      in federal court.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89
13
      (2014). However, a removing defendant bears the burden of proving that the amount in
14
      controversy is met. See Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975, 978 (9th
15
      Cir. 2013).
16

17
            The Complaint in this case is silent on the amount in controversy. (NOR ¶ 26.)
18
      However, it does state that each class and subclass contains more than 100 individuals.
19
      (Compl. ¶ 19.a.) “For each of these individuals, Plaintiff seeks monetary, statutory,
20
      punitive, treble and actual damages, restitution, reimbursement and refund, and attorney’s
21
      fees, among other things.” (NOR ¶ 27.) Defendant therefore concludes—without any
22
      analysis or calculation—that “the amount in controversy alleged here satisfies CAFA’s
23
      jurisdictional threshold of $5 million.” (Id. ¶ 28.)
24

25
            The Court needs more information both about the number of class members and
26
      the amount each class member could possibly seek to be assured that the Court has
27
      CAFA jurisdiction over this case, especially given that statutory damages for Plaintiffs’
28
      claims are relatively small. See, e.g., 18 U.S.C.A. § 2707 (under the Stored
                                                   -2-
     Case 8:20-cv-01370-CJC-KES Document 65 Filed 08/16/21 Page 3 of 3 Page ID #:676




1     Communications Act, “[t]he court may assess as damages in a civil action under this
2     section the sum of the actual damages suffered by the plaintiff and any profits made by
3     the violator as a result of the violation, but in no case shall a person entitled to recover
4     receive less than the sum of $1,000”); 18 U.S.C.A. § 2520 (authorizing, in many cases
5     under the Electronic Communications Privacy Act, “statutory damages of not less than
6     $50 and not more than $500”).
7

8           Accordingly, the Court ORDERS Defendants to show cause in writing by August
9     25, 2021 why this case should not be remanded for lack of jurisdiction. Plaintiffs may,
10    but are not required to, file a statement by the same date. The hearing on Defendants’
11    motion to disqualify counsel set for August 30, 2021, at 1:30 p.m., and the hearings on
12    cross-Defendants’ motion for judgment on the pleadings and motion to stay discovery set
13    for September 16, 2021, at 1:30 p.m. are VACATED and off calendar. The Court will
14    reschedule the hearings on these motions if the Court determines it has jurisdiction over
15    this case.
16

17          DATED:        August 16, 2021
18                                                   __________________________________
19                                                          CORMAC J. CARNEY
20                                                   UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                    -3-
